Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 1of 30 Page ID #:493

Manninc&y Kass

ELLrop, RaMIReEzZ, TRESTER up

AT OORREDY AL Lise

Co me NI DO WH PP WW NY

mo NO HN NH HO WN NY NN NO HF KF HPO et et et
CoN KN ON BP WwW NY KH OO OO FN DH UH BP W NK OS

 

 

Eugene P. Ramirez, Esq. (State Bar No. 134865)

epr

manninglip.com
Angela M. Powell,

Esq. (State Bar No. 191876)

amp@manningllp.com
Meg R. Watts, Usa, (State Bar No. 312210)

mrw@manningllp.com
MANNING & KASS
ELLROD, RAMIREZ, TRESTER LLP
801 S. Figueroa St, 15 Floor
Los Angeles, California 90017-3012
Telephone: (213) 624-6900
Facsimile: (213) 624-6999

Attorneys for Defendants, COUNTY OF

RIVERSIDE, RIVERSIDE COUNTY SHERIFF'S
DEPARTMENT, CORPORAL LUIS IBARRA,

DEPUTY NIGEL
BILTON, DEPUTY ANTHONY LEVES
DEPUTY LORENA MIRANDA, DEPUT

HINSON, DEPUTY Matt

ANDREW PEARSON, DEPUTY JOSEPH

RODRIGUEZ

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

JARRELL RAYVON ALLEN, an
individual,

Plaintiff,
V.

COUNTY OF RIVERSIDE, a
California municipal entity;
RIVERSIDE COUNTY RIFF'S
DEPARTMENT, a California
municipal entity, CORPORAL LUIS
IBARRA, an individual; DEPUTY
NIGEL HINSON, an individual;
DEPUTY MATT BILTON, an
individual, DEPUTY ANTHONY
LEVESQUE, an individual; DEPUTY
SHERIFF LORENA MIRANDA, an
individual, DEPUTY ANDREW
PEARSON, an individual, DEPUTY
JOSEPH RODRIGUEZ, an individual;
and DOES 1-30, inclusive,

Defendants.

 

 

Case No. 5:19-CV-00153-RGK-SHK
{The Hon. R. Gary Klausner.
agistrate, Shashi H. Kewalramani]

NOTICE OF MOTION AND
DEFENDANTS' MOTION FOR
SUMMARY JUDGMENT, OR IN
THE ALTERNATIVE, SUMMARY
ADJUDICATION

Date: January 13, 2020
Time: 9:00 a.m.
Ctrm.: 850

Case No. 5:19-CV-00153-RGK-SHK

 

DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 
Manninca&c Kass
Etrrop, Ramirez, TRESTER ur

Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 2 of 30 Page ID #:494

at Law

o Oo YTD Wn FP WW NY

NO NO NO KN DN RO we mmm

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on January 13, 2020 at 9:00 a.m., or as soon
thereafter as the matter may be heard, in Courtroom 850 of the above-captioned court,
located at 255 East Temple Street, Los Angeles, California 90012, Defendants
COUNTY OF RIVERSIDE, RIVERSIDE COUNTY SHERIFF'S DEPARTMENT
("RCSD") (collectively "County"), CORPORAL LUIS IBARRA, DEPUTY NIGEL
HINSON, DEPUTY MATT BILTON, DEPUTY ANTHONY LEVESQUE, DEPUTY
LORENA MIRANDA, DEPUTY ANDREW PEARSON, and DEPUTY JOSEPH
RODRIGUEZ, will move for summary judgment or, in the alternative, for summary
adjudication of issues on the First Amended Complaint on the grounds set forth below.
OPERATIVE CLAIMS:

The operative complaint is the First Amended Complaint. (Doc. 28) The
operative claims are: the first federal claim under 42 U.S.C. § 1983 for excessive force
against Defendants Ibarra, Hinson, Bilton, Levesque, Miranda, Pearson and Rodriguez
(collectively "individual defendants"); the second federal Monell claim — excessive
force — under for 42 U.S.C. § 1983 against the County of Riverside and Riverside
County Sheriffs Department (collectively "County defendants"); the third federal
Monell claim — failure to train, supervise, and discipline — under 42 U.S.C. § 1983
against County defendants; the fourth cause of action for negligence against all
defendants; the fifth cause of action for battery against all defendants; the sixth cause of
action for intentional infliction of emotional distress against all defendants; and the
seventh cause of action for violation of Cal. Civ. Code § 52.1 — Bane Act against all
defendants.

Defendants move for summary judgment and/or summary adjudication of all
claims.

1, As to federal claim one under 42 U.S.C. § 1983 for excessive force against
the individual defendants, the use of force by the deputies were objectively reasonable

under the totality of the circumstances and was applied in a good faith effort to

2 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 
Manninc&z Kass

ELtrop, RaMirez, TRESTER up

Case 5:1

at baw

ATA

CoC Ww Nn DN OH SP WH NY

NO pO NO PHO WN HNO Re Re RO Re RRR

9-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 3o0f30 Page ID #:495

maintain or restore discipline and order of a prisoner, not maliciously or sadistically to
cause harm. Graham vy. Connor, 490 U.S. 386 [109 S.Ct. 1865, 104 L.Ed.2d 443]
(1989); Hudson v. McMillian, 503 U.S. 1, 6-7 [112 S.Ct. 995, 117 L.Ed.2d_ 156] (1992);
Kingsley v. Hendrickson, 576 U.S. __, 135 S. Ct. 2466, 2473 (2015).

Even assuming, arguendo, that plaintiff could show a constitutional violation, the
defendants are entitled to qualified immunity. Saucier v. Katz, 533 U.S. 194, 200
(2001); White v. Pauly, 137 S.Ct. 548, 552 (2017); S.B. v. County of San Diego, 2017
U.S. App. LEXIS 8452 at *15 (9th Cir. 2017).

Additionally, plaintiffs claim against defendants Miranda, Levesque, Bilton,
Pearson and Rodriguez fail because plaintiff failed to exhaust his administrative
remedies against the aforementioned individual defendants as required by 42 U.S.C. §
1997e.

2. The second and third federal Monell claims under 42 U.S.C. § 1983
against the County fail as no underlying constitutional violation can be shown. City of
Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Martinez v. County of Los Angeles, 47
Cal. App.4th 334, 349-350 (1996). Assuming arguendo that one can be shown, there is
no additional evidence of a pattern, practice or custom. Oklahoma v. Tuttle, 471 U.S.
808, 824 (1985).

3. Plaintiff's redundant state law claims four, five, six and seven, for
negligence, battery, intentional infliction of emotional distress, and violation of Cal.
Code § 52.1 — Bane Act, lack merit for the same reasons as the federal claims. Martinez
v. County of Los Angeles, 47 Cal.App.4th 334, 349-350 (1996). All individual
defendants acted under law and within constitutional limits. The County is immune
from the state law claims. Gov. Code § 815.2.

Further, as to plaintiffs Bane Act claim, there is no evidence of threats,
intimidation or coercion by defendants.

4. The prayer for punitive damages lack merit because there is no evidence

that any of the defendants acted with malice, oppression, fraud, or reckless disregard

3 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Manninc& Kass

ELtrop, Ramirez, TRESTER ur

Case 5:1

At Law

ATPASE

oe HTH nH F&F WY

NO WN KN NO NO oo RSE el

 

 

9-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 4of30 Page ID #:496

towards plaintiff. Where there is no evidence that a § 1983 defendant has acted with
evil intent, there is no legal right to punitive damages. Ward v. City of San Jose, 967
F.2d 280, 286 (9th Cir. 1991). There is no evidence that the individual defendants acted
with evil intent.

This motion is based on the attached memorandum of points and authorities, the
Separate Statement of Uncontroverted Facts, the Declarations of Attorney Michael
Watts; Sr. Corporal Ibarra; Correctional Deputy Nigel Hinson; Correctional Deputy
Matt Bilton; Correctional Deputy Anthony Levesque; Officer Lorena Miranda;
Correctional Deputy Andrew Pearson; Correctional Deputy Joseph Rodriguez; Nurse
Charlin Garcia; and Inv. Melissa Nieburger, the Request for Judicial notice and any
attached exhibits, all the pleadings, records, and files in this action, and upon such
further oral and documentary evidence as may be presented at the hearing of this
motion.

NOTICE ON CONFERENCE OF COUNSEL PER LOCAL RULE

This motion is being made following the conference of counsel pursuant to L.R.
7-3. On December 9, 2019, defense counsel sent plaintiff's counsel a detailed letter
stating the grounds for summary judgment. The parties engaged in a telephonic
conference to discuss the issues to be raised in the Motion for Summary Judgment. The

parties were unable to resolve the issues which necessitated the filing of this motion.
[Watts Decl. at ¥ 12, Exh. L.]

4 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Manninc&: Kass

Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 5 of 30 Page ID #:497

 

 

1||DATED: December 16, 2019 MANNING & KASS
> ELLROD, RAMIREZ, TRESTER LLP
3
py: [chao _ We
5 Eugene P. Ramirez
6 Angela M. Powell
Michael R. Watts
7 Attorneys for Defendants, COUNTY OF
8 RIVERSIDE, RIVERSIDE COUNTY
SHERIFF'S DEPARTMENT, CORPORAL
9 LUIS IBARRA, DEPUTY NIGEL
10 HINSON, DEPUTY MATT BILTON,
DEPUTY ANTHONY LEVES QUE,
aj II DEPUTY LORENA MIRANDA,
a 2 DEPUTY ANDREW PEARSON,
3 DEPUTY JOSEPH RODRIGUEZ
Fi 13
ea) 15
g
2 16
ml 47
18
19
20
21
22
23
24
25
26
27
28
| 5 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 6of 30 Page ID #:498

Manninca&y Kass

E.tirop, Ramirez, TRESTER ur

ATITREEN AE Law

Oo ese ND OT FF WD HN —

NO NO BO NO HO wR RR RB SB SE Se

TABLE OF CONTENTS
Page
INTRODUCTION uuu. eesscssssssssssseeseeesessessssesssssssessesssesesereessseeseesecssneneseneens 1
STATEMENT OF UNCONTROVERTED FACTS 1... ceescssssseseesssserseseseeesees 2
A. Allen's Refusal To Return To Cell... .cceesssessssesesessescseesecssescscsetseaess 2
B. Allen's Physical Resistance To Efforts To Restrain Him ...... 0... 3
C. _ Deputies' Use Of Force To Stop The Threat Posed By Allen... 4

1. Ibarra's Use Of Force... .cessesssssssscssssesscssssscscessesssseseccscsaseveeeeseees 4

2 Hinson's Use Of Force... ciccscsssssssssssscssesessesessssssesesevecesssssscssenevaes 5

3 Levesque's Use Of Force......ccsssccsssssssessccssssessessssscssersccescsscsseesecaes 6

4 Bilton's Use Of Force we ccsssssssssssseessssssesessssessssssesecesssevsesvevseas 6

5 Miranda's Use Of Force ......ccssssssssssesssssssscsessesseesssesavsvsssvserssevaves 7

6 Pearson's Use Of Force 0... eescssssesseserecssscssssesesessesscacsessonssesassees 7

7 Rodriguez's Use Of Force .......cscsscssscsssscsessssssssssseercessesssesessssenes 7
D. Once Handcuffed, Allen Taken To The Medical Office .0........ cece 7
E. Allen Did Not File Grievances Against Miranda, Levesque,

Bilton, Pearson and RodrigueZ 0.0... cccscssssescssesscsecseeessessessecessscesceasaseaees 8
SUMMARY JUDGMENT STANDARD 2.00. ccccccseesesetssseasssssessesessrcessessessees 8
THE DEFENDANT DEPUTIES APPLIED FORCE IN A GOOD
AND ORDER ncccnecnnenen cence cee rN nina 9
A. — The Need For Application Of Force .......ccssescssesecssssssescseeeessesessssvasees 10
B. — The Relationship Between The Need And Amount Of Force

USO... eeeeccteseesesseccsesseaeseesenseaceaeseeseneessecesesecsssaeseseeasseseessesseessesacsenscnses 10
C. The Threat Reasonably Perceived By The Responsible Officials ........ 11
D. Any Efforts To Temper The Severity Of A Forceful Response............ 11
E. The Extent Of Injury Suffered By Allen 0.0... ccessssesesessssssctecescseeees 12
F, Plaintiff's Use Of Force Was Objectively Reasonable ...........cceee 13
G. Plaintiff Failed To Exhaust Administrative Remedies ............ccccseee 14
H. ‘Plaintiff's Allegations Of Denial Of Medical Care .........cceeeeseesseees 15

i Case No. 5:19-CV-00153-RGK-SHK

 

 

 

DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 
MANNINGA Kass
ELLRop, RaMiREZ, TRESTER ur

Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 7 of 30 Page ID #:499

Ati AL Lee

Oo Oo IN DBD A FF W NY

DO wBO NO NH HP NY HYD NN NO HS] | FFF Rew
Co ND DO OH BPW NY KK DOD OHO RNA DH OA FP WD NY —| O&O

THE DEPUTIES ARE ENTITLED TO QUALIFIED IMMUNITY ............ 15
THE MONELL CLAIMS LACK MERIT AS A MATTER OF LAW............. 16
PLAINTIFF'S STATE LAW CLAIMS LACK MERIT uu... cece cesetsereeseeees 18
A. Negligence And Battery... ci ccscscsscssssssssssccsecsesssssssssesecstessesseersses 18
B. Intentional Infliction Of Emotional Distress .0..0. ee eeee seseteeseeeeees 19
C. Cal. Civ. Code § 52.1 — Bane Act 0... eececsscssecssersensesseserse cssesesesevenees 19
PAINE ERIS SUPPORT PAINTIFES CLAIM POR
CONCLUSION o.oo ccceesccsseseeecseesessesseesecsesseceaessecsceseeeeeorssesseseesseeeseeassasseesanes 20

ii Case No. 5:19-CV-00153-RGK-SHK

 

 

 

DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 
Case 5:19

Manninc Kass

ELtrop, RAMIREZ, TRESTER up

ai Low

ATORIESS

"ace

NO DN KN DRO HNO DRO mm peek pakke

Co eo ND nH FP W LDV

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 8 of 30 Page ID #:500

TABLE OF AUTHORITIES

Page
Cases
Ackley v. Carroll, 2011 U.S. Dist. LEXIS 58323, *22 (E.D. Cal., June 1, 2011 ...... 11
Anderson v, Creighton, 483 U.S. 635, 640 (1987) ..cccccsssssscsssesesssssssssscsscscsseneecsesenes 16
Anderson vy. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) ...ccccessscsssssccsssescsssesessess 8
Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) cccccccsecccsssssssesssssssssssssessssesscasseseanees 15,16
Atkinson y. Cty of Tulare, 790 F. Supp. 2d 1188, 1211 (E.D. 2011)... eee 18
Boyd vy. Cty, ob Riegrside, 2016 US. Dist. LEXIS 1580683, *22 (C.D. Cal.

SEP. 7, 2016)... secsssseesssessssssseccseseessessssesessesesesssecsessesessasscscssvsvecessssases 9,12,13,16
Brosseau v. Haugen, 543 U.S. 194, 198 (2004) .....ceecesccsesssscssscsssssssssececeesesssssceasas 16
Carter v. City of Carlsbad, 799 F. Supp. 2d 1147, 1164 (S.D. Cal. 2011) wo. 18
Carter v. District of Columbia, 795 F.2d 116, 123-124 (D.C. Cir. 1986) one 18
Celotex Corp. v. Catrett, 477 U.S. 317, 323. (1986) ...ccccsssssssessesssesessssssessescssssecseassees 8
City of Canton v. Harris, 489 U.S. 378, 388-389 [109 S.Ct. 1197, 103

L.Ed.2d 412] (1989) ..ccccscccscsssssssccsssssssssssvssscssssseseserssvesesnsesseestessuvassssucesssssesesssen 17
City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) ....ccccccssesssesssseees deseeeeeeeee 3,16
Connick v. Thompson, 563 U.S. 51, 60 [131 S.Ct. 1350, 179 L-Ed.2d 417]

(2011). eeccscceesseessesessssesesesssetsessecsessssssesessseseeeecsesesassssssesacscsseasesscssenstaranecaseaes 17
Dang v. Cross, 422 F.3d 800, 810 (9th Cir. 2005); 9th Cir. Model Jury Instr.

5.5 (2007). cesssesssssssscssscssevsssssonssessssssessenvssssmctesssussesasaverssssasesssersranestasessecsssuveeses 20
Davidson v. City of Westminster, 32 Cal.3d 197 (1982) ....ccsccsscssssssssesessecssrsessscesees 19
Estelle v. Gamble, 429 U.S. 97, 104 .cecccccccccssssscsssssssscsssssecssssscssessesastaecaseessessceseusees 15
Franklin v. Fox, 312 F.3d 423, 437 ..ccccccccccsscsscssssssssssssssscsccsssssevsccsecsevsecsessssecsessessceneees 15
Gibson v. Cty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)........ceeeseseeeeeseeceees 9
Graham v. Connor, 490 U.S. 386 (1989).....cccccsccscesscsscsscssssesscsssecsecssreeaees 1,3,9,10,14
Grant v. Palomares, 2014 U.S. Dist. LEXIS 16748, *36-37 ooo ccccccscssessccscssssesees 12
Hamilton v. Rogers, 791 F.2d 439, 443 (Sth Cir. 1986) ....ccccccssessssssscecesessseseseees 18
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) ....ccccssssssesssssssssssesscsssescesscsvesscseaves 15
Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) wccessssssssessescsecsesecsesecenssenes 1,3,9,10,16

iii Case No. 5:19-CV-00153-RGK-SHK

 

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 

 

 
Manninc&cKass

 

Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 9 of 30 Page ID #:501
1 || Johnson v. Glick, 481 F.2d 1028, 1033 (9th Cir. 1973) .i.cccccsccsesssssscscceessssssessees 13
2 || Jones v. Bock, 549 U.S. 199, 211 cicccccccccsssssssscssscsscssssscsscssessessvessseseveaeasesssscssecauens 14
3 Kingsley v. Hendrickson, 576 U.S.__, 135 S. Ct. 2466, 2473 (2015)......... 1,3,10,14
4 || Kramer v. Gutierrez, 2019 U.S. Dist. LEXIS 124557, *4, fn. 1 (N.D. Cal. Jul.
25, 2019) eccccccssssssesssseseseessesessseeeseessssenstecsssessesssssaasessessesseseseseecseees easscacseeasevacess 9
° Martinez v. County of Los Angeles, 47 Cal.App.4th 334, 349-350 (1996) wu. eee 3
° Menjivar v. City of Los Angeles, 2007 WL 4662062, *12 (C.D. Cal. 2007)... 19
7 Mullenix v. Luna, 136 S.Ct. 305, 309 (2015) ....ccccccscsscscsssscsesssscecessscsesscsenecesssseasscnsens 15
8 Munoz v. City of Union City, 120 Cal. App.4" 1077, 1112-1113 (2004) wo. 19
4 Oklahoma v. Tuttle, 471 U.S. 808, 824 (1985) ..cccccccsssesscsessssssssssssssscecssseecersesteees 3,17
0 Pearson v. Callahan, 555 U.S. 223, 231 (2009) .......ccscssscsssscscsssssssssrsvesseecesscsseasseereas 15
: "| Porter v. Nussle, 534 US, $16, 532 ssssnosnnsnssnnnnnnnnnunssranunee 14
z 2 Rodriguez v. Avita, 871 F.2d 552, 555 (Sth Cir. 1989) vc cccccssssesssssessssssccssrseetseseeees 17
" , Saucier v. Katz, 533 U.S. 194, 200 (2001)... cccccsssescsssscsssscscsscscsessvsecsssscecsssseecacsaaees 3
1 15) SP 7S essen Dese 20°7US Ae LER MSDS CIE,
3 16 || Sloman v. Tadlock, 21 F.3d 1462 (9th Cir. 1994) occ iccccscsscccsesssessssecessessserscsesees 18
a 17 || Tekle v. United States, 511 F.3d 839, 855 (9th Cir. 2007) ....ccccsssscsscssssccssesssesesesees 19
18 || Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996)... cccccsscsssssscsccssssesreesescsecseaees 17
19 || Turner v. Safley, 482 U.S. 78, 84-85 (1987) ...ccccccssssscsscsscsessssssssssssscsscscsscesssersscscrens 10
20 Ward v. City of San Jose, 967 F.2d 280, 286 (9th Cir. 1991) v.cccccccsssssecssecssstecseesees 4
21 || White v. Pauly, 137 S.Ct. 548, 552 (2017) ..ccccccsessesssessesesesesssesscscssssssessscsessecsseracseans 3,16
22 || Whitley v. Albers, 475 U.S. 312, 327 (1986) oo... ccccscssscsessssessescssescsssscssssessctscscseasaees 10
23 || Young v. City of Visalia, 687 F.Supp.2d 1141, 1148 (2009) woo. ceeeseeeees 17,18
24
25
26
27
28
iv Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 10 0f 30 Page ID #:502

—

STATUTES

42 U.S.C. § 1983 ..cccccccccccessecsseccsceesecevsevssesnseevevseuaeevavenseseeen ens 2,3,14,16
42 U.S.C. § 19976... ccccccccccecssccssceensccenvessecseccusecessseureseseventeevetstensasen 3
42 U.S.C. § 199 7€(a) oc. ccccccccceesccccssseccensecessessesevecersveeestaeenteeenvateevsaees 14

Cal. Civ. Code § 52.1... ii ccccce cece ene eee seen eee eneeeeneaeeaenteeseentes senses 2,3,19
Cal. Civ. Code § 52.1(a)... ccc ccecccceec ence eee eeee eee eee ea sees eneeeeaeeeeeatwuuenaenenae ,19
Gov. Code § 815.2... icc ccccc ence ene e eee ee ee eaeenaeeaeeeeeeeensaeuseeeessuevaueuenrees 3
Fed. R. Civ. P. S6(C).. 0. ccc ece ence ne ec ence eee eee ee eeeenseeseeeeseeeeeueeeeeeeseceaeuneners 8

Oo SIND HD OH FSP WD WN

peek kek
WO NO —= &

Manninc& Kass
ooh,
Wa

E.irop, Ramirez, TRESTER ur
AtioaNER At Law
—
cs

No NY NY NY NY NY NY NY NO fF ee
So THN nA FW NHN KF DO Fe IN

Vv Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Case 5:19

Manninc&y Kass

ELLrop, RAMIREZ, TRESTER up

Ai Low

ATIORNIDY

oOo Oo ND nA F&F WD NY

BQ RQ NO

 

-CV-00153-RGK-SHK Document 49 Filed 12/17/19 Page 11 of 30 Page ID #:503

MEMORANDUM OF POINTS AND AUTHORITIES
1. INTRODUCTION

This case arises from an incident that occurred on May 26, 2018, while plaintiff
was in custody at the Larry D. Smith Correctional Facility. Plaintiff claims that
defendants used excessive force against him and denied him medical care. All of
plaintiff's claims lack merit as the uncontroverted evidence shows that plaintiff was an
assaultive prisoner who engaged in active physical resistance to defendants' efforts to
restrain him and that the force used against him was objectively reasonable, and applied
in a good faith effort to maintain and restore discipline and order. Graham v. Connor,
490 U.S. 386 (1989); Hudson v. McMillian, 503 U.S. 1, 6-7 (1992); Kingsley v.
Hendrickson, 576 U.S. ___, 135 S. Ct. 2466, 2473 (2015).

On May 26, 2018, plaintiff was housed in Housing Unit 17, a state housing unit
for level 4 and 5 inmates. After lunch, the inmates in Housing Unit 17 were told to
return to their cells. Plaintiff did not return to his cell and remained in the dayroom to
clean. When defendant Ibarra told plaintiff he did not have cleaning privileges because
of his involvement in a prior disturbance, plaintiff responded with profanities and told
Ibarra to give him a better reason.

In the prior disturbance, plaintiff encouraged the entire Housing Unit 17, with
over 190 inmates, to refuse to return to their cells. To avoid a similar disturbance onthe
date of the incident, Ibarra had plaintiff step out of the dayroom, so Ibarra could speak
to plaintiff without the view of the other inmates. After plaintiff stepped out of the
dayroom, he refused to follow routine procedures of placing his hands behind his back
and walking to the red line to be searched prior to speaking to staff. When defendants
Ibarra and Hinson attempted to place plaintiff against the wall, plaintiff physically
resisted by pushing his body away from the wall and pulling his arms away from Ibarra
and Hinson.

The uncontroverted evidence demonstrates that the force applied by defendants

was not excessive, but necessary to maintain and restore discipline and order during a

1 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 12 of 30 Page ID #:504

Manninc& Kass

Exrrop, Ramirez, TRESTER up

4 Law

ATUDRNENS At

Oo Oe YN DO WwW fF WY NNO

mo pO NHN NY HN NO KK HH = = = SF SF SS Se

 

rapidly-evolving incident. Plaintiff physically fought the efforts of Ibarra and Hinson to
restrain him. Defendants Miranda, Bilton and Levesque responded to the scene and
observed plaintiff assaulting Ibarra and fighting with Hinson. It took the efforts of the
five deputies to finally take plaintiff to the ground. While on the ground, plaintiff
continued to physically resist the defendants’ efforts to secure him in handcuffs. The
evidence does not show that defendants acted maliciously and sadistically for the
purpose of causing harm to plaintiff.

After plaintiff was placed in handcuffs, he was escorted to the Medical Office to
be evaluated. There is no evidence that plaintiff suffered serious physical injuries.
Plaintiff fails to show how any of the actions taken were unlawful or unconstitutional.
Summary judgment for all defendants on all claims is not only appropriate, but required
by law.

2. STATEMENT OF UNCONTROVERTED FACTS

A. — Allen's Refusal To Return To Cell

On May 26, 2018, Plaintiff Jarrell Allen ("Allen") was in custody at Larry D.
Smith Correctional Facility as a convicted offender, after a jury found him guilty of
felony offenses on January 2, 2018. [UF' 1] Plaintiff was housed in Dayroom D of
Housing Unit 17, which is a state level housing unit for level four and five inmates,
which are inmates who have a prior criminal history and have served four to six
cumulative years in State or County custody. [UF 2]

At about 12:40 p.m., the inmates in Housing Unit 17 finished eating their meals
and were instructed to return to their cells. Allen refused to return to his cell and
remained in the dayroom to clean. [UF 3] It is common practice in Housing Unit 17 that
three inmates from each dayroom are allowed to remain in the dayroom to clean, but
such practice is a privilege, which Allen was not allowed due to his involvement in a

prior disturbance. [UF 4]

 

' "UE" refers to Uncontroverted Fact.

2 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19

Manninc& Kass

ELLrop, RAMIREZ, TRESTER uv

AL La’

ATIRREY

Oo Oo YTD A PP WY NY

wO BD KR NO NO HNO em om et et

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 13 0f 30 Page ID #:505

Prior to May 26, 2018, Allen was involved in a prior incident, where he was the
main instigator of a dayroom disturbance. During the prior incident, Allen encouraged
the entire Housing Unit 17, which houses over 190 inmates, to refuse to return to their
cells. [UF 5]

Due to Allen's involvement in the prior disturbance, Defendant Sr. Corporal
Ibarra ("Ibarra") told Allen he could not remain in the dayroom to clean and that he
would need to return to his cell. [UF 6] Ibarra also ordered two other inmates to return
to their cells. The other two inmates complied, while Allen approached the housing unit
speaker and started using profanities, telling Ibarra he needed to give a better reason.
[UF 7]

To avoid a disturbance like the previous one, Ibarra had Allen step out of the
dayroom so he could speak to Allen away from the view of the other inmates. Based on
Ibarra's experience, inmates tend to accept constructive criticism, more so, if they do
not have peer pressure from other inmates watching or listening. [UF 8]

B. Allen's Physical Resistance To Efforts To Restrain Him

As it is common practice to have two staff present while handling an inmate,
Ibarra and defendant Correctional Deputy Hinson ("Hinson") stepped out of the control
room and walked towards the sally port slider entrance to meet Allen. [UF 9] Allen
exited the dayroom and walked towards Ibarra and Hinson with his arms out to his
sides. [UF 10] It is routine procedure that when inmates step out of the dayroom, the
inmates place their hands behind their backs. It is construed as an act of open defiance
when inmates step out of the dayroom with their arms out to their sides. [UF 11]

For safety issues, Ibarra instructed Allen to place his hands behind his back. [UF
12] Allen did not comply and Ibarra again instructed Allen to place his hands behind
his back. [UF 13] After Allen hesitantly placed his hands behind his back, Ibarra
instructed Allen to walk towards the red line. The red line is a physical red line painted
on the floor and an area designated for inmates to stand and where staff can talk to the

inmates. It is routine procedure that when inmates step out of the dayroom and into the

3 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Case 5:19

Manninc& Kass

ELirop, Ramirez, TRESTER up

Al Law

AUTIOANEY

Oo Oo ND HD UA FBP W NO |

N wo WN NO NWN NO =|] = FF Ee Re S| SS

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 14 of 30 Page ID #:506

hallway, the inmates stand in the red line area to be searched. [UF 14]

Allen started walking, but stopped and asked where he was going. Ibarra, again,
told Allen to keep walking to the red line. [UF 15] Allen remained still and did not
move. Hinson placed his hand on Allen's back to help guide Allen towards the wall and
conduct a pat search for contraband. [UF 16] Allen tensed his body and turned towards
Hinson in a manner that caused Ibarra and Hinson to believe Allen was going to assault
them. [UF 17]

C. Deputies' Use Of Force To Stop The Threat Posed By Allen

Ibarra ordered Allen to stop resisting and face the wall. [UF 18] Allen refused by
trying to pull away from Hinson. [UF 19] To gain control of Allen's movements, Ibarra
and Hinson attempted to push Allen against the wall. [UF 20] Allen pushed his body
back and away from the wall. [UF 21] Allen pulled his arm from Ibarra's and Hinson's
hold. [UF 22] Ibarra and Hinson struggled to gain control of Allen as Allen moved
away from the wall with his arms free from Ibarra's and Hinson's hold. [UF 23]

Defendants Deputy Lorena Miranda ("Miranda"), Correctional Deputy Anthony
Levesque ("Levesque") and Correctional Deputy Matt Bilton ("Bilton") were in the
Housing Unit 16 hallway when they heard a noise from the Housing Unit 17 hallway.
When they responded to the Housing Unit 17 hallway, Miranda, Levesque and Bilton
observed Allen with his hands on Ibarra while Hinson was trying to pull Allen away
from Ibarra. [UF 24] Miranda, Levesque and Bilton responded and assisted Ibarra and
Hinson in pulling Allen to the ground. [UF 25]

While on the ground, Allen was face down and had his arms tucked underneath
his body. [UF 26] Allen's arms under his body was a safety risk as he could have had a
weapon. [UF 27] Allen continued to move his body and push his body off the groundin
an attempt to stand up while the five deputies — Ibarra, Hinson, Miranda, Levesque and
Bilton — tried to secure Allen in handcuffs. [UF 28]

1. Ibarra's Use Of Force

Once Ibarra initially lost control of Allen's arm, he wrapped his arms around

4 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninc& Kass

Etcrop, Ramirez, TRESTER up

At Law

ATION

o eo YN DBD nA FP WD NY

DO BD NO NO NO we RB SE SE OR ee

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 15 of 30 Page ID #:507

Allen's body to prevent being punched or kicked. [UF 29] Ibarra's head was pinned
against Allen's chest and Ibarra tried to pull Allen to the ground. [UF 30] Allen grabbed
Ibarra's head. [UF 31] Ibarra tried to maintain his arms around Allen's body in attempts
to control Allen, who was continuously moving. [UF 32] When Ibarra was able to get
his head from under Allen's arm, he positioned himself behind Allen and again wrapped
his arms around Allen's body to try to pull Allen down. [UF 33]

Once Allen was on the ground, Ibarra got on top of Allen's back and tried to
reach for Allen's arms to secure them. Allen continued to resist Ibarra's efforts to
restrain him by tucking his arms underneath his body and pushing his body off the
ground. [UF 34] Ibarra was unable to secure Allen's arms. [UF 35]

2. Hinson's Use Of Force

When Allen pulled his arm free from Hinson's hold, Hinson put his hand over
Allen's eyes, in an attempt to distract Allen and gain compliance. Allen continued to
fight Hinson. [UF 36] When Allen grabbed Ibarra's head, it appeared to Hinson that
Allen was trying to force Ibarra to the floor. Hinson perceived that Allen had just
assaulted Ibarra. [UF 37] Hinson attempted to turn Allen towards him to prevent Allen
from forcing Ibarra to the floor. [UF 38] Allen reached for Hinson's arm and was
pushing Hinson off. Hinson believed Allen was trying to assault him. [UF 39] Hinson
grabbed Allen's arm and tried to pull Allen to the ground, but Hinson was unable to as
Allen continuously pulled away from Hinson. [UF 40] Allen was moving his arms in
such a way that made Hinson believe Allen was going to strike him and Ibarra. Hinson
punched Allen approximately seven times in the face with his right hand. [UF 41]

After Allen was taken to the ground, Hinson instructed Allen to stop moving and
to place his hands behind his back. Allen refused by keeping his arms tucked
underneath his body. Allen tried to push himself off the ground and Hinson punched
Allen five more times to the left side of his face. [UF 42] Hinson perceived his punches
were effective in getting Allen to stop pushing his body up and Hinson was able to

reach under Allen's body and grab Allen's right arm to put it behind his back. [UF 43]

5 Case No. 5:19-CV-00 153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Mannincdc Kass

ELtrop, RAMIREZ, TRESTER ur

at Ese

ATCORNHY

oOo Oo YN DH A BP W NY

oO wo NH WH NY WH HN ND YN He ee we Se Se eS Ye
co ND AN BW NHN KF OO OI Dn FF WN KF CO

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 16 of 30 Page ID #:508

3. Levesque's Use Of Force

When Levesque looked around the corner into the Housing Unit 17 hallway, he
saw Ibarra and Hinson fighting with an inmate (Allen). Allen appeared to be on top of
Ibarra. [UF 44] Levesque ran down the Housing Unit 17 hallway and grabbed Allen's
right arm. Levesque tried to get Allen to the ground but he was unable to restrain Allen.
[UF 45]

Once Allen was on the floor, Levesque feared Allen may have a weaponas Allen
had his arms tucked under his torso and did not comply with orders to place his hands
behind his back. Levesque punched Allen approximately five times in the right hip in
an attempt to gain compliance. [UF 46]

When Ibarra rolled onto Allen's back, blocking Allen's hip, Levesque moved
down to control Allen's feet and grabbed Allen's ankles. [UF 47] Allen began to kick
his feet towards Levesque. To make Allen stop kicking, Levesque punched Allen's calf
approximately five times. [UF 48]

When Levesque looked up from Allen's feet, Ibarra was still on Allen's back
struggling to gain control of Allen who was still moving his body. Allen and Ibarra
rolled onto their right sides. Levesque saw Hinson struggling to move Allen's arm
behind Allen's back, and Levesque punched Allen approximately seven to ten times in
the abdomen to gain compliance. [UF 49] Allen continued to resist the deputy's efforts
to place his arms behind his back, and Levesque punched Allen an additional five to ten
times in the abdomen. [UF 50] Levesque did not apply any force after Allen was
secured in handcuffs. [UF 51]

4, Bilton's Use Of Force

When Bilton saw Ibarra and Hinson struggling to control an inmate (Allen),
Bilton perceived Allen to be big and strong as Allen had two deputies in a position of
disadvantage. Allen had his hands on top of Ibarra's head and was pulling downward
while Hinson was trying to pull Allen away from Ibarra. [UF 52]

Bilton responded by grabbing Allen's right wrist and arm, and attempted to pull

6 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Case 5:19

MANNING Kass

ELtrop, Ramirez, TRESTER up

At Law

ATURE

ay

. bo bo bo bo nN bho —_ — —_ — b— —_ — —_ — —

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 17 of 30 Page ID #:509

Allen to the floor. [UF 53] After Allen was taken to the floor, Bilton gave Allen
commands to place his hands behind his back. Allen did not place his hands behind his
back. Allen continued to move and push his body offthe ground. After several seconds,
Bilton was able to pin Allen's right arm to the floor but had difficulty maintaining
control of Allen's arm as Allen was fighting to get away. [UF 54]

5. Miranda's Use Of Force

When Miranda responded to the Housing Unit 17 hallway, she saw an inmate
(Allen) had his hands on Ibarra's head and neck while Hinson was pulling Allen away
from Ibarra. [UF 55] Miranda heard Allen yelling profanities, such as "Fuck you", at
Hinson and Ibarra as Allen fought them. [UF 56]

Miranda grabbed Allen's left shoulder and wrist and attempted to pull Allen to
the ground. [UF 57] After Allen was taken to the ground, Miranda placed her body
weight on Allen's left arm. Allen continued to resist Miranda's efforts to restrain him by
moving and pushing his body off the ground. Miranda pressed one foot against the wall
to brace herself and to try to maintain control of Allen's arm. Miranda eventually placed
Allen in handcuffs. [UF 58]

6. Pearson's Use Of Force

Pearson responded to the Housing Unit 17 hallway after a radio call was
broadcasted requesting additional deputies regarding a staff involved use of force.
When he arrived at the scene, Pearson saw several deputies attempting to control an
inmate (Allen). Pearson assisted Miranda with gaining control of Allen's left arm and
placing Allen's hand into the handcuff. [UF 59]

7. Rodriguez's Use Of Force

Rodriguez did not participate in restraining Allen during the incident in the
Housing Unit 17 hallway. [UF 60]

D.. Once Handcuffed, Allen Taken To The Medical Office

After Allen was secured in handcuffs, no force was applied. He was immediately

escorted to the Intake Medical Office. [UF 61] While at the Medical Office, Nurse

7 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

MANNING Kass
Exitrop, Ramirez, TRESTER ur

At Law

ATURE

0 Oo NI DO & W NHN =

NO WN DO RQ DR RD it

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 18 of 30 Page ID #:510

Charlin Garcia attempted to examine Allen, who had bruising and bleedin g in his facial
area. Nurse Garcia, along with another nurse, cleaned Allen's face and eyes and
checked Allen's range of motion, which was determined to be good. [UF 62] While in
the Medical Office, Allen was uncooperative and refused care. He would not sit up to
have his vitals taken and would not answer questions. [UF 63]

Due to Allen's behavior, he was placed in an Emergency Restraint Chair and
placed in a sobering cell. Approximately, thirty minutes after Allen was placed in the
ERC and placed in the sobering cell, he was reevaluated. [UF 64]

While in the sobering cell, periodic safety checks were conducted on Allen. He
was later taken to the hospital for further examination. [UF 65] Allen sustained bruises
and swelling. There is no evidence Allen sustained any serious physical injuries. [UF
66]

E. Allen Did Not File Grievances Against Miranda, Levesque, Bilton,

Pearson and Rodriguez

RCSD has a grievance procedure. Allen did not file a grievance against Miranda,
Levesque, Bilton, Pearson and Rodriguez concerning the May 26, 2018 incident. [UF
67|
3. SUMMARY JUDGMENT STANDARD

Summary judgment is appropriate if the "pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
Judgment as a matter of law." Fed. R. Civ. P. 56(c). A fact is material when it affects
the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
The moving party bears the initial burden of demonstrating the absence of any genuine
issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323. (1986). Once the
moving party has satisfied this burden, the nonmoving party cannot rest on the mere
allegations or denials of his pleading, but must "go beyond the pleadings and by her

own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on

8 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 19 of 30 Page ID #:511

Manninc& Kass

Etitrop, RAMIREZ, TRESTER up

ATIDRNENS AL Law

oO eo NID WH SP WW NY

NN RD RO DR a ea a ae

 

 

file' designate 'specific facts showing that there is a genuine issue for trial." Jd. at 324.
Ifthe non-moving party fails to make a sufficient showing of an element of its case, the
moving party is entitled to judgment as a matter of law. Jd. at 325.

4, THE DEFENDANT DEPUTIES APPLIED FORCE IN A GOOD FAITH

EFFORT TO MAINTAIN AND RESTORE DISCIPLINE AND ORDER

The Court's excessive force analysis begins with identification of the specific
constitutional right allegedly infringed by the use of force. Graham, 490 U.S. at 393.
Plaintiffs status determines the standard by which his excessive force claim is
evaluated. Id.; Kramer v. Gutierrez, 2019 U.S. Dist. LEXIS 124557, *4, fin. 1 (N.D.
Cal. Jul. 25, 2019). Although Plaintiff alleges defendants violated his Fourth and
Fourteenth Amendment rights when they used excessive force against him, plaintiff's
claim does not rest on the Fourth and Fourteenth Amendments because plaintiff was a
convicted prisoner at the time of the incident. Plaintiff's claim rests on the Eighth
Amendment. See Gibson v. Cty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002) (court
confirms Eighth Amendment applies after plaintiff has been convicted of a crime);
Hudson, 503 U.S. at 6-7; Boyd v. Cty. of Riverside, 2016 U.S. Dist. LEXIS 1580683,
*22 (C.D. Cal. Sep. 7, 2016); Graham, 490 US. at 395, n. 10 (excessive force against
an arrestee while detained in custody post-arrest but pre-arraignment is analyzed under
the Fourth Amendment while post-arraignment pretrial detainees are protected by the
Due Process Clause of the Fourteenth Amendment).)

For an excessive force claim brought by a prisoner under the Eighth Amendment,
the core judicial inquiry is "whether force was applied in a good-faith effort to maintain
or restore discipline, or maliciously and sadistically to cause harm." Hudson, 503 U.S.
at 6-7. In conducting this inquiry, a court may evaluate the following factors: (1) the
need for application of force, (2) the relationship between that need and the amount of
force used, (3) the threat reasonably perceived by the responsible officials, (4) any
efforts made to temper the severity of a forceful response, and (5) the extent of injury

suffered by an inmate. Id.

9 Case No. 5:19-CV-00 153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninc & Kass
Evirop, RAMIREZ, TRESTER up

AL Law

ASDRNTE

So Oo SID A BP W NY

NM NO KR DR RO Rm i pn et

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 20 of 30 Page ID #:512

A. The Need For Application Of Force

The Supreme Court has recognized that "running a prison is an inordinately
difficult undertaking.” Kingsley, 135 S. Ct. at 2474, quoting Turner v. Safley, 482 U.S.
78, 84-85 (1987). "Officers facing disturbances ‘are often forced to make split-second
judgments — in circumstances that are tense, uncertain, and rapidly evolving." /d.,
quoting Graham, 490 US. at 397. Here, the uncontroverted facts demonstrate that
Allen was a non-compliant, high level inmate who aggressively and violently resisted
the defendants' efforts to restrain him. Allen appeared intent on assaulting Ibarra and
Hinson when he pulled his arms free from their hold, grabbed Ibarra's head while
pushing Hinson who was trying to prevent plaintiff from harming Ibarra. Allen
appeared intent in fighting and hurting the deputies as he resisted the efforts of five
deputies to take him down.

B. The Relationship Between The Need And Amount Of Force Used

In Hudson, the Supreme Court explained that "not ... every malevolent touch by
a prison guard gives rise to a federal cause of action" and that the "Eighth Amendment's
prohibition of 'cruel and unusual’ punishments necessarily excludes from constitutional
recognition de minimis uses of physical force, provided that the use of force is not of a
sort 'repugnant to the conscience of mankind'." Hudson, 503 U.S. at 9-10, quoting
Whitley v. Albers, 475 U.S. 312, 327 (1986).

Here, no force was applied against Allen until he engaged in active physical
resistance to the deputies' efforts to restrain him. No strikes or punches were delivered
against Allen until after he had assaulted Ibarra and Hinson, and appeared intent on
continuing to harm Ibarra, Hinson and other deputies. [UF 18-23] The uncontroverted
facts show that despite Allen's physical resistance to Ibarra and Hinson's attempts to
restrain him, by first turning aggressively towards Hinson and attempting to pull his
arm away from Hinson after he was told to walk to the wall, by pushing his body and
moving away from the wall, by continuously pulling his arms away from Ibarra's and

Hinson's hold, Ibarra and Hinson did not strike or punch Allen. Jd. They merely pushed

. 10 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninc& Kass
ELLtrop, Ramirez, TRESTER up

At Law

ASIPRSIS

co eo IN DN OH FP WW LY

BQ RD RQ Oe et

 

 

cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 210f 30 Page ID #:513

Allen against the wall to gain control of Allen. See Ackley v. Carroll, 2011 U.S. Dist.
LEXIS 58323, *22 (E.D. Cal., June 1, 2011 (pushing inmate against a wall and kicking
his leg during pat-down search was a de minimis use of force that was not "repugnant to
the conscience of mankind" and was not actionable under the Eighth Amendment).

The punches later delivered by Hinson came after Allen grabbed Ibarra's head
and Allen was moving his arms in such a way that Hinson perceived Allen was goingto
strike him and Ibarra. [UF 37-41] They were not applied with a malicious and sadistic
intent to injure. While Allen was on the ground, he continued to actively resist the
deputies' efforts to restrain him. [UF 26-28] Allen tucked his arms underneath his body
and refused to comply with commands and efforts to pull his arm out to secure him in
handcuffs. Fearful that Allen may have had a weapon, Hinson and Levesque delivered
punches against Allen to gain compliance. [UF 46]

C. The Threat Reasonably Perceived By The Responsible Officials

As stated above, Allen was non-compliant and aggressively engaged in active
physical resistance to efforts to restrain him. Allen physically fought Ibarra and Hinson
before they were able to conduct their pat search for weapons. Allen was able to gain
physical advantage over Ibarra and Hinson when he was able to move away from the
wall and pull his arms free from their hold.

When Miranda, Levesque and Bilton responded to the scene, they saw Allen with
his hands on Ibarra, as if pulling Ibarra down, and Hinson struggling with Allen. The
defendants reasonably perceived that Allen was a threat to their safety and the safety of
other staff and inmates.

D. Any Efforts To Temper The Severity Of A Forceful Response

As stated above, Ibarra and Hinson attempted to push Allen against the wall to
gain control of him. When Ibarra lost control of Allen's arm, he wrapped his arms
around Allen's body to try to pull him down. When Hinson lost control of Allen's arm,
he put his hand over Allen's eyes to distract Allen and gain control. Allen pushed

Hinson away and Hinson tried to grab Allen and pull him down.

11 Case No. 5:19-CV-00 153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 22 of 30 Page ID #:514

MANNING AL Kass

ELLrop, RAMIREZ, TRESTER up

Arias at Law

NO bd DO NO NO RR RR ee i

Ibarra, Hinson, Miranda, Bilton, and Levesque used their body weight to push
Allen to the ground to restrain him.

E. The Extent Of Injury Suffered By Allen

Allen sustained bruises and swelling to his eyes. There is no evidence Allen
suffered any serious physical injuries from the May 26, 2018 incident.

The uncontroverted facts show force was necessary to maintain or restore order,
and was not applied maliciously and sadistically to cause harm. Courts have found that
"[d]eference is to be given to the quick decisions officers must make when responding
to a confrontation with ‘riotous inmates.' [Citation.]" Grant v. Palomares, 2014 U.S.
Dist. LEXIS 16748, *36-37. In Grant, the district court found there was no Eighth
Amendment violation as to plaintiff's allegation of excessive force when defendant
body slammed plaintiff to the pavement as undisputed facts showed "defendant was
acting to prevent an escalation" and "[the] record demonstrates that there was a
reasonably perceived threat plaintiff might incite other inmates to act out, and the
undisputed facts reflect that plaintiff escalated the incident from verbally expressing his
displeasure to arguing with defendant, and continuing to refuse to comply with
defendant's orders."

Similarly, Ibarra reasonably perceived Allen might incite other inmates to act
out, so he had Allen step out of the dayroom where he could speak to Allen out of the
view of other inmates. Allen escalated the incident from refusing to comply with
routine procedures of placing his hands behind his back and walking to the red line
when ordered and then physically resisting efforts to restrain him to assaulting Ibarra
and attempting to assault Hinson. "The court must be deferential when force is
legitimately used to maintain or restore security and order." Grant, supra, at *49,"[A]n
inmate refusing to comply with orders presents a threat to the safety of other inmates
and prison security." Boyd v. Cty. of Riverside, supra, at *41.

In Boyd, supra, the facts are similar to the present case, where plaintiff was

combative and continued to resist and physically assault the officers. The court found

12 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Case 5:19

MaNNINGAL Kass

E_trop, Ramirez, TRESTER up

AL Lae

ATTORNEY

Oo oe IT DH OH FP W NY

oO NH NH WN PDR Hw Re ee

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 23 0f 30 Page ID #:515

that

"the circumstances surrounding the subsequent application of force

applied while attempting to restrain and handcuff plaintiff, -i.e., four or

five punches, kneeing 'more than a few times,' grabbing, and pulling and

knocking to the floor — do not give rise to an inference that [the officer]

applied force maliciously and sadistically for the very purpose of causing

harm. When the officers swarmed on plaintiff, plaintiff began yelling,

pushing, and 'fight[ing]' the officers off of him. Plaintiffs decision to

resist the officers' efforts to restrain him and to actively assault the

officers, created the need for the application of additional force to subdue

plaintiff. The officers reasonably perceived plaintiff as posing a threat

not only because he had obscured himself and refused to respond to

verbal commands, but also because of his assaultive response. Plaintiff

continued to resist and physically assault the officers while they

attempted to restrain and handcuff him, and physically resisted and
refused to stand up even after he was handcuffed. ... On these facts, the

force that [the officer] applied was neither unreasonable nor indicative of

a malicious and sadistic intent to solely cause harm to plaintiff."

Id. at 43-44.

Similarly, Allen's decision to resist the defendants' efforts to restrain him, by
physically fighting Ibarra and Hinson, by tucking his arms underneath his body while
on the ground and attempting to stand up after he was taken to the ground, created the
need for the application of additional force to subdue him. None of the force applied
was unreasonable nor indicative of a malicious and sadistic intent solely to cause harm
to Allen. The defendants did not violate Allen's Eighth Amendment right to be free
from cruel and unusual punishment.

F. _— Plaintiff's Use Of Force Was Objectively Reasonable

Even if the Court analyzes Allen's claim under the Fourteenth Amendment as

13 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19

Manninco Kass

ELtrop, Ramirez, TRESTER ur

At Law

ATER

co Oo sa NHR OA FP WW NH

BN BRO RO DRO Ot

 

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 24o0f 30 Page ID #:516

alleged by Allen, there is still no constitutional violation. As stated in Boyd,
"{rjegardless of which standard applies, it is clear that '[n]ot every push or shove, even
if it may later seem unnecessary in the peace of a judge's chambers’ violates the
Constitution's proscriptions on excessive force." Boyd, at *29, quoting Johnson v.
Glick, 481 F.2d 1028, 1033 (9th Cir. 1973), overruled in part on other grounds by
Graham, 490 U.S. at 397.

Notably, the factors that courts consider in analyzing the reasonableness of the
force used under the Fourteenth Amendment is similar as to the factors set forth for
Eighth Amendment claims: (1) the relationship between the need for the use of force
and the amount of force used; (2) the extent of the plaintiff's injury; (3) any effort made
by the officer to temper or limit the amount of force; (4) the severity of the security
problem at issue; (5) the threat reasonably perceived by the officer; and (6) whether the
plaintiff was actively resisting. See Kingsley v. Hendrickson, 576U.S.___, 135 S. Ct.
2466, 2473 (2015) (Fourteenth Amendment excessive force claim requires the court to
consider whether "the force purposely or knowingly used was objectively
unreasonable"), citing Graham, 490 U.S. at 396.

Here, the uncontroverted facts demonstrate that Allen was actively resisting and
posed a severe security issue. Defendants used objectively reasonable force under the
totality of the circumstances.

G. Plaintiff Failed To Exhaust Administrative Remedies

Plaintiff failed to exhaust his administrative remedies under the Prison Litigation
Reform Act as to Miranda, Levesque, Bilton, Rodriguez and Pearson. The PLRA
requires exhaustion of administrative remedies for all "action[s] ... brought with respect
to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility. ..." 42 U.S.C. § 1997e(a).
"(T]he PLRA's exhaustion requirement applies to all inmate suits about prison life,
whether they involve general circumstances or particular episodes, and whether they

allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532. The

14 Case No. 5:19-CV-00153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninca Kass

ELtrop, RAMIREZ, TRESTER up

At La

ATOMS

So Oe ND DH nH DPW NY

NO Ww DO RO DN emt

 

-Cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 25 of 30 Page ID #:517

PLRA's exhaustion requirement is mandatory. Jones v. Bock, 549 U.S. 199, 211. Here,
the RCSD has a grievance procedure. Plaintiff did not file grievances against Miranda,
Levesque, Bilton, Rodriguez and Pearson regarding the May 26, 2018 incident.

H. ‘Plaintiff's Allegations Of Denial Of Medical Care

Plaintiff did not bring a separate cause of action for his allegations that he was
denied medical care. Rather, plaintiff improperly includes the allegations in his first
claim for excessive force. To the extent the court considers plaintiffs allegations,
defendants are nonetheless entitled to judgment as a matter of law.

To establish a constitutional violation under the Eighth Amendment due to
inadequate medical care, plaintiff must show "deliberate indifference" by prison
officials to a "serious medical need." Estelle v. Gamble, 429 U.S. 97, 104. Deliberate
indifference to a prisoner's medical needs is defined by the Court as the "unnecessary
and wanton infliction of pain." Jd. Here, the uncontroverted facts demonstrate that
plaintiff was taken to the Medical Office immediately after the incident. There is no
evidence that plaintiff suffered any serious physical injuries.

5. THE DEPUTEES ARE ENTITLED TO QUALIFIED IMMUNITY

Assuming for the sake of argument that the court does find Allen's constitutional
rights were violated, all individual defendants are entitled to qualified immunity.
"Qualified immunity protects government officials from civil liability if 'their conduct
does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known." Franklin v. Fox, 312 F.3d 423, 437, quoting
Harlow y. Fitzgerald, 457 U.S. 800, 818 (1982); see also Pearson v. Callahan, 555
U.S. 223, 231 (2009). Qualified immunity is essentially a question of law “and is
appropriately made on summary judgment where the underlying facts are undisputed."
Fox, 312 F.3d at 437.

The law alleged to have been violated must be tailored to the specific
circumstances and not a high level of generality. Ashcroft v. al-Kidd, 563 U.S. 731, 742
[131 S.Ct. 2074, 179 L.Ed.2d 1149] (2011). "The general proposition, for example that

15 Case No. 5:19-CV-00 153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninc A Kass
E.irrop, RAMIREZ, TRESTER ur

yt Lay

oO Co SND UO SP W NY

-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 26 of 30 Page ID #:518

an unreasonable search or seizure violates the Fourth Amendment is of little help in
determining whether the violative nature of particular conduct is clearly established."
Ashcroft at 742. The relevant question for qualified immunity is whether existing
precedent established "beyond debate" that the officer's actions were unreasonable,
based on the specific circumstances of the alleged violation. Mullenix v. Luna, 136
S.Ct. 305, 309 (2015); Ashcroft, 563 U.S. at 741; Anderson v. Creighton, 483 U.S. 635,
640 (1987). "If the law at that time did not clearly establish that the officer's conduct
would violate the Constitution, the officer should not be subject to liability or, indeed,
even the burdens of litigation." Brosseau v. Haugen, 543 U.S. 194, 198 (2004); see also
Fox at 437; Ashcroft at 743. Therefore, it must be determined if the law was clearly
established. Fox at 437.

In determining whether the law was clearly established, recent case law dictates
that there must be case law on sufficiently similar facts to provide notice of the
violation being committed. White v. Pauly, 137 S.Ct. 548, 552 (2017); S.B. v. Cnty. Of
San Diego, 2017 U.S. App. LEXIS 8452 at p. *15 (9" Cir, 2017). There is no case
precedent which would put any defendant on notice that they were violating any law.
The force applied on Allen by the defendants was necessary and applied in a good-faith
effort to maintain and restore discipline and order. Hudson, 503 U.S. at 6-7; Boyd v.
Cty. of Riverside, supra, at *41-44, The force was also objectively reasonable. Jd. There
is no indication that any defendant would have known of a constitutional violation,
thereby entitling them to qualified immunity.

6. THE MONELL CLAIMS LACK MERIT AS A MATTER OF LAW

Plaintiff has alleged a Monell cause of action against the County under 42 U.S.C.
§ 1983. Plaintiff has failed to show an underlying constitutional violation and therefore
there can be no Monell liability. City of Los Angeles v. Heller, 475 U.S. 796, 799
(1986).

Notwithstanding the lack of constitutional violation, plaintiff has also failed to

support his unlawful custom allegation with any evidence. Plaintiff never went beyond

16 Case No, 5:19-CV-00153-RGK-SHK
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 

 

 

 
Case 5:19

Mannincar Kass

Etcrop, Ramirez, TRESTER up

+ Law

ATIORUISY Al

oOo Oe NHN A BP WW NO

ND dO KN KN BR RO mw iw meet

 

rCv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 27 of 30 Page ID #:519

the conclusory allegations in his First Amended Complaint. This is insufficient for
Monell liability.

"Plaintiffs who seek to impose liability on local governments under § 1983 must
prove that ‘action pursuant to official municipal policy’ caused their injury. Official
municipal policy includes the decisions of a government's lawmakers, the acts of its
policymaking officials, and practices so persistent and widespread as to practically have
the force of law." Connick v. Thompson, 563 U.S. 51, 60 [131 S.Ct. 1350, 179 L.Ed.2d
417] (2011) [internal citation omitted]. It requires a three part inquiry: 1) it must be
shown that there is an unconstitutional policy, 2) which can be attributed to a policy
maker, and 3) that policy is the cause of the harm to plaintiff. Oklahoma City v. Tuttle,
471 U.S. 808, 824 [105 S.Ct. 2427, 85 L.Ed.2d 791] (1985).

A public entity can be held liable under 42 U.S.C. § 1983 for a failure to train, if
the failure to train, or failure to provide a different kind of training, causes a
constitutional violation, and the failure to do so amounts to deliberate indifference to
the rights of individuals with whom those employees come into contact. City of Canton
v. Harris, 489 U.S. 378, 388-389 [109 S.Ct. 1197, 103 L.Ed.2d 412] (1989); Young v.
City of Visalia, 687 F.Supp.2d 1141, 1148 (2009). "Deliberate indifference is a
stringent standard of fault, requiring proof that a municipal actor disregarded a known
or obvious consequence of his action.'" Connick, 563 U.S. at 61. Any lesser
requirement would result in de facto respondeat superior liability. Id. In order to show
a policy of deliberate indifference, it must be shown that there is a pattern of similar
constitutional violations by untrained employees. Connick, 563 U.S. at 62.

There are no official written policies alleged as unconstitutional, but rather
plaintiff alleges that the unconstitutional acts of defendants were violations of their own
policies. This concession of constitutional policies then requires plaintiffto support his
"custom" allegations with evidence of multiple, similar past incidents — thereby
demonstrating official knowledge and tacit approval of a wrongful course of conduct by

municipal employees. Rodriguez v. Avita, 871 F.2d 552, 555 (Sth Cir. 1989); Oklahoma

17 Case No. 5:19-CV-00 153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19-cv-00153-RGK-SHK Document 49 Filed 12/17/19 Page 28 of 30 Page ID #:520

Mannincd&y Kass

ELLRov, Ramirez, TRESTER ur

Arora At Lae

Co me ND TD FSF WH NY

DB DN NO Nm

 

 

v. Tuttle, 471 U.S. at 823-824. "Liability for improper custom may not be predicated on
isolated or sporadic incidents; it must be founded upon practices of sufficient duration,
frequency and consistency that the conduct has become a traditional method of carrying
out policy." Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) [internal citations
omitted]. Plaintiff's allegation of "unconstitutional" violations in the Gray and Garcia
case, based on the pleadings filed on those cases, is not enough.

The court has found as many as 12 specific instances to be insufficient to
establish a pattern of purposes of municipal liability. See Hamilton v. Rogers, 791 F.2d
439, 443 (Sth Cir. 1986) (12 incidents of racial employment incidents in two and-a-half
years insufficient to show pattern for purposes of civil rights laws); Carter v. District of
Columbia, 795 F.2d 116, 123-124 (D.C. Cir. 1986) (11 prior incidents of use of force,
insufficient to show pervasive pattern of tacit approval); Sloman v. Tadlock, 21 F.3d
1462 (9th Cir. 1994) (habitual harassment of a plaintiff by one officer, insufficient to
demonstrate a widespread misconduct of police force as a matter of law). In the absence
of an overwhelming showing of numerous prior similar incidents — numerous other
citizens — a § 1983 plaintiff proceeding on a tacit, wrongful 'custom' theory fails to
make a prima facie case against a governmental entity.

Notwithstanding the lack of a constitutional violation, plaintiff fails to show any
pattern or practice of violations. Young, 687 F.Supp.2d at 1149-1150. Therefore,
plaintiff cannot establish a viable Monell claim against the County.

7. PLAINTIFF'S STATE LAW CLAIMS LACK MERIT

A. Negligence And Battery

A battery claim and state negligence claim based on an excessive force theory are
measured under the reasonableness standard of the Fourth Amendment. See Carter v.
City of Carlsbad, 799 F. Supp. 2d 1147, 1164 (S.D. Cal. 2011); Atkinson v. Cty of
Tulare, 790 F. Supp. 2d 1188, 1211 (E.D. 2011). Accordingly, plaintiff's state claims
fail for the same reasons that plaintiff's federal claim fails.

Plaintiff's allegation that defendants were negligent in failing to summon medical

18 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 
Case 5:19

Manninc A Kass
ELLrop, RAMIREZ, TRESTER up

ATORSER AT Low

CoC TF NDAD Wn SP WW LH

bo wm bv bo No No bdo No bo _ eh — — — — — — — —_
oOo YD DO OT FP W NY K& CO DO Fen DH FP W NY KY O&O

 

-CV-00153-RGK-SHK Document 49 Filed 12/17/19 Page 29 of 30 Page ID #:521

care similarly lacks merit as the uncontroverted facts show that plaintiff was escorted to
the Medical Office immediately after the incident.

Moreover, to the extent plaintiffs negligence claim against the County is based
on his allegations of failure to train or supervise, it is well-settled that a claim against a
law enforcement or prosecuting agency based on negligent failure to train or supervise
are "not cognizable under California law." Menjivar v. City of Los Angeles, 2007 WL
4662062, *12 (C.D. Cal. 2007) (citing Munoz v. City of Union City, 120 Cal. App.4"
1077, 1112-1113 (2004).

B. Intentional Infliction Of Emotional Distress

To have a cause of action for intentional infliction of emotional distress, it must
be shown that "(1) extreme and outrageous conduct by the defendant[s] with the
intention of causing, or reckless disregard of the probability of causing, emotional
distress; (2) the plaintiff suffering severe or extreme emotional distress; and (3) actual
and proximate causation of the emotional distress by the defendants["] outrageous
conduct." Tekle v. United States, 511 F.3d 839, 855 (9th Cir. 2007), quoting Davidson
v. City of Westminster, 32 Cal.3d 197 (1982). Outrageous conduct is conduct which is
so extreme that it exceeds all bounds of what is tolerated by civilized society. Jd. There
is no evidence of outrageous conduct at any point in the incident.

C. Cal. Civ. Code § 52.1 — Bane Act

California Civil Code section 52.1 prohibits "a person or persons, whether or not
acting under color of law, [from] interfer[ing] by threats, intimidation, or coercion, or
[from] attempt[ing] to interfere by threats, intimidation, or coercion, with the exercise
or enjoyment by any individual or individuals of rights secured by the Constitution or
laws of the United States, or of the rights secured by the Constitution or laws of this
state ..." Cal. Civ. Code § 52.1(a). Thus, to prevail on a Bane Act claim, a plaintiff
must demonstrate, inter alia, "intimidation, threats, or coercion."

Plaintiffs Bane Act claim is based on the allegations of excessive force and

denial of medical care. As argued above, the uncontroverted facts demonstrate that

19 Case No. 5:19-CV-00153-RGK-SHK
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
Case 5:19

Manninc& Kass

Extrop, Ramirez, TRESTER up

Ad Liye:

ATIDRSIDY

—

So me ND A FP W WD

Do NO NH NO HPO KN NYO HR HR Hee Re eR pi pe et

 

-CV-00153-RGK-SHK Document 49 Filed 12/17/19 Page 30 of 30 Page ID #:522

defendants' use of force was objectively reasonable under the totality of the
circumstances and that plaintiff was not denied necessary medical care.

Plaintiff's allegation that defendants interfered with his right to file grievances,
defend himself in a criminal prosecution and the right not to be discriminated against
on account of one's race all lack merit. The uncontroverted evidence shows plaintiff

filed grievances after the incident. Prior to the incident, plaintiff had been found guilty

lof felony offenses by a jury. There is no evidence plaintiff was discriminated against

based on his race.
8. EVIDENCE DOES NOT SUPPORT PLAINTIFF'S CLAIM FOR

PUNITIVE DAMAGES

Defendants are entitled to summary judgment as to plaintiff's punitive damages
claim because there is no evidence that the defendants acted with malice, oppression, or
reckless disregard toward plaintiff's rights. Dang v. Cross, 422 F.3d 800, 810 (9th Cir.
2005); 9th Cir. Model Jury Instr. 5.5 (2007). Plaintiff has disclosed no evidence that the
defendants acted with malice, oppression, or reckless disregard toward plaintiff. The
evidence is actually contrary to that assertion. Defendants applied force in good faith
effort to maintain and restore discipline and order. There is no evidence of evil intent.
9. CONCLUSION

In light of all of the foregoing, the Court should grant summary judgment for
defendants on all claims.

DATED: December 16,2019 MANNING & KASS
ELLROD, RAMIREZ, TRESTER LLP

By: [” ‘ chanel bi. o -
Eugene P. Ramirez
Angela M. Powell
Michael R. Watts

Attomeys for Defendants, COUNTY OF
RIVERSIDE, ET AL.

 

20 Case No. 5:19-CV-00 153-RGK-SHK.
DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

 

 

 
